ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-285 and DRB 05-303, recommending that VICTOR M. MUSTO, formerly of ASBURY PARK, who was admitted to the bar of this State in 1983, and who thereafter was temporarily suspended from practice by Order of the Court filed June 30, 2004, and who remains suspended at this time, be disbarred for violating RPC 1.15(a) (knowing misappropriation of client funds), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(e) (conduct involving fraud, dishonesty, de*155ceit, or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), Rule 1:20-20 (failure to file affidavit of compliance), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979);
And VICTOR M. MUSTO having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that VICTOR M. MUSTO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the VICTOR M. MUSTO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by VICTOR M. MUSTO pursuant to Rule 1:21-6 that were restrained from disbursement by Order filed June 30, 2004, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.